The Court, after taking time to consider, directed the following sentence to be entered.
“ This cause came oh to be heard on the transcript « of the record and was argued by counsel, on consideration whereof, it is the opinion .of the Court, that the «libel is too imperfectly drawn, p found a sentence of con- *< demnation thereon. The sentence of the said Circuit « Court is therefore reversed, and the. couse remanded « to the said Circuit Court, with directions to admit thp “ libel to be amended.”
The same point was .also decided at this term, in the cases of- the schooner Hoppet — the schooner Enteipricse~rthe ship Emily, and the scliooner Ann.